Citation Nr: 1016361	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a right knee disorder.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in March 2009.  The case has since been returned 
to the Board for appellate review.

A hearing was held on December 11, 2008, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issues of entitlement to service connection for a left 
knee disorder and for a low back disorder will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disorder clearly and 
unmistakably existed prior to service, but the evidence does 
not clearly and unmistakably establish that the Veteran's 
preexisting right knee disorder did not chronically worsen or 
increase in severity during his period of service.

3.  The Veteran's current right knee disorder is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a right 
knee disorder was incurred during active service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the Veteran's 
claim for a right knee disorder, and therefore, the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a right knee 
disorder.  In this case, the presumption of soundness applies 
because the Veteran's physical examination at the time of his 
induction into service did not find him to have a right knee 
disorder.  In particular, a June 1972 pre-induction 
examination found his lower extremities to be normal.  
However, as an initial matter, the Board finds that the 
Veteran did have a preexisting right knee disorder prior to 
entering service.  The report of medical history dated in 
June 1962 did contain a notation questioning whether the 
Veteran needed right knee surgery.  His service treatment 
records also show that he sought treatment for his right knee 
in August 1972 shortly after entering service.  In September 
1972, a Medical Board indicated that the disorder began in 
1967 or 1968 when he sustained a valgus type injury to the 
right knee.  It was further noted that a private physician 
had submitted a letter stating that the Veteran had been 
treated for torn cartilage of the right knee.  The Medical 
Board diagnosed the Veteran with a tear of the right medial 
meniscus that existed prior to service and medically cleared 
him for separation.  In addition, the June 2009 VA examiner 
opined that the Veteran did have a preexisting right knee 
condition.  In fact, the Veteran and his representative even 
contended at the December 2008 hearing that he had a 
preexisting right knee disorder that was aggravated by 
service.  Therefore, the Board finds such evidence to 
indicate that the Veteran's right knee disorder clearly and 
unmistakably existed prior to service.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's right knee disorder 
clearly and unmistakably preexisted service.  The Board must 
also determine whether the Veteran's preexisting right knee 
disorder clearly and unmistakably was not aggravated during 
service.  To make this determination, the Board must consider 
the Veteran's service treatment records as well as evidence 
developed after service.

As previously noted, the Veteran's service treatment records 
do show that he sought treatment for his right knee in August 
1972.  In September 1972, a Medical Board diagnosed him with 
a tear of the right medial meniscus tear that existed prior 
to service.  It was specifically noted that he had had 
minimal difficulty until he was inducted into service.  In 
particular, the Medical Board observed that the Veteran 
turned his right knee in the sand in August 1972 at which 
time it locked at 15 degrees of flexion.  The knee remained 
locked and painful, and the Veteran reported to the 
dispensary four days later.  It was determined that he was 
unfit and should be separated.   

The Medical Board proceedings did indicate that the Veteran's 
preexisting right knee disorder was not aggravated by his 
active duty service.  However, the June 2009 VA examiner 
opined that the disorder did worsen in severity during 
service.  The examiner also commented that the increase 
represented a permanent worsening or aggravation beyond the 
disorder's natural progression.  

In light of the foregoing evidence showing symptomatology and 
treatment pertaining to the Veteran's right knee during his 
active duty service as well as the June 2009 VA examiner's 
opinion, it cannot be said that there is clear and 
unmistakable evidence showing that the Veteran's preexisting 
right knee disorder did not chronically worsen or increase in 
severity during his period of service.  Accordingly, the 
presumption of soundness is not rebutted.

Based on the foregoing, the Board's analysis must turn to the 
issue of whether a current right knee disorder was incurred 
during the Veteran's active service. See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence). VAOPGCPREC 3-03 
(July 16, 2003).  

As previously discussed, the Veteran did seek treatment for 
his right knee during his period of active duty, and he was 
subsequently found unfit for duty due to his right knee 
disorder.  Moreover, the medical evidence of record clearly 
indicates that his right knee disorder has persisted after 
service.  In fact, the Veteran was diagnosed with a right 
medial meniscus tear in September 1972, and the June 2009 VA 
examiner noted that he was later diagnosed with a right knee 
medial meniscus tear requiring surgery in 2000.  The examiner 
also indicated that there was evidence of mild chondral 
damage and that he underwent a partial right meniscectomy 
with knee debridement.  

In addition, Dr. C.G. (initials used to protect the Veteran's 
privacy) observed in September 2007 that the Veteran has had 
pain since 1972.  In an April 2009 letter, Dr. C.G. also 
indicated that he had reviewed the Veteran's service 
treatment records, and he opined that the Veteran's meniscal 
injury in service persisted for several decades until the 
point at which surgical intervention was necessary.  He 
stated that it was unlikely that the meniscal tear in 1972, 
which had caused catching and locking, healed, and thus, 
ultimately required surgery in 2000.   As such, the Board 
finds that there is reasonable doubt as to whether the 
Veteran has a current right knee disorder that is related to 
his military service.   


The Board also observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Based on the 
evidence of record, the Board finds that the Veteran 
currently has a right knee disorder related to his military 
service.  Accordingly, the Board concludes that service 
connection for a right knee disorder is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a right knee disorder is 
granted.


REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009). Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for a left knee disorder and for a low back 
disorder.  The medical evidence of record does document the 
Veteran as having various diagnoses, including a left medial 
and lateral meniscus tear, left knee osteoarthritis, left 
knee chondrocalcinosis, and degenerative disc disease.  The 
Veteran has claimed that his left knee and back disorders are 
secondary to his right knee disorder for which service 
connection has been granted in the decision above.  However, 
the evidence of record does not include a medical opinion 
based on a review of the Veteran's claims file that addresses 
whether he currently has a left knee or back disorder that 
was caused or aggravated by his service-connected right knee 
disability.   Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any and all left 
knee and back disorders that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:


The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left knee and back 
disorders that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the Veteran's service 
treatment records, post-service medical 
records, and assertions.

The examiner should identify all current 
back and left knee disorders.  For each 
diagnosis identified, the examiner 
should opine as to whether it is at 
least as likely as not that the disorder 
is causally or etiologically related to 
the Veteran's military service.  The 
examiner should also indicate whether 
the disorder was either caused by or 
permanently aggravated by the Veteran's 
service- connected right knee 
disability.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of the conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


